Dismissed and Memorandum Opinion filed August 24, 2006







Dismissed
and Memorandum Opinion filed August 24, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00587-CV
____________
 
IN THE MATTER OF THE GUARDIANSHIP
OF HELEN HOMER, An Incapacitated Person
 

 
On Appeal from the County Court at
Law No. 3 & Probate Court
Brazoria County,
Texas
Trial Court Cause No.
 GN028820
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed May 23, 2006.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On July
20, 2006, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.




 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.